The State o




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 20, 2015

                                      No. 04-14-00887-CR

                                 Ricky Allenwentzel CALBAT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR14-049
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
       On August 13, 2015, this court abated this appeal to allow the trial court to conduct a
sentencing hearing with appellant present in the courtroom. In accordance with our order,
supplemental clerk’s and reporter’s records were filed after the trial court conducted the new
sentencing hearing, and on September 28, 2015, this court reinstated this appeal on our docket.
Because this court was uncertain whether appellant would want to amend his brief to address the
new sentencing hearing, our order set a new deadline for the appellant to file his brief.

        On October 14, 2015, appellant’s attorney filed a letter stating appellant intended to rely
on the brief previously filed. It is therefore ORDERED that the State’s brief must be filed no
later than thirty days from the date of this order.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court